UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2779



M. A. BRYANT; VIVIAN BRYANT,

                                          Plaintiffs - Appellants,

          versus


SECRETARY, U.S. DEPARTMENT OF AGRICULTURE,

                                             Defendant - Appellee.




                            No. 98-2782



M. A. BRYANT; VIVIAN BRYANT,

                                          Plaintiffs - Appellants,

          versus


FARMERS HOME ADMINISTRATION,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-97-23-A, CA-98-116-A, BK-85-789-RKA-11-7)
Submitted:   April 30, 1999                   Decided:   May 26, 1999


Before WIDENER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. A. Bryant, Vivian Bryant, Appellants Pro Se. Julie C. Dudley,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     M.A. Bryant and Vivian Bryant appeal from the district court’s

orders granting summary judgment in favor of the Secretary of the

Department of Agriculture on the Bryants’ action in which they

challenged the decision of the Farm Service Agency, the successor

to the Farmers Home Administration,* denying their request for loan

servicing (No. 98-2779), and dismissing their subsequent action on

the basis of res judicata (No. 98-2782).   We have reviewed the rec-

ords and the district court’s opinions and orders and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Bryant v. Secretary, U.S. Dep’t of Agriculture,

No. CA-97-23-A (W.D. Va. Oct. 13, 1998), and Bryant v. Farmers Home

Admin., No. CA-98-116-A (W.D. Va. Dec. 7, 1998).    Because counsel

for the Bryants has not entered an appearance in this court, we

grant counsel’s motion to withdraw from the appeal.     We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       See Department of Agriculture Reorganization Act of 1994,
§ 226(b)(3), Pub. L. No. 103-354, 108 Stat. 3209, 3214 (1994).


                                 3